              Case: 4:19-cv-01891-HEA Doc. #: 1 Filed: 07/03/19 Page: 1 of 12 PageID #: 1
AO 243 (Rev. 09/17)

                       MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT
                                         SENTENCE BY A PERSON IN FEDERAL CUSTODY

United States District Court                                   District     E.D. of Missouri
Name (under which you were convicted):                                                                 Docket or Case No.:
   Deandre E. Brown                                                                                     4:15-cr-00431-HEA-1
Place of Confinement:                                                               Prisoner No.:
 FCI Beaumont (Medium)                                                               43033-044
UNITED STATES OF AMERICA                                                         Movant (include name under which convicted)
                                                          V.
                                                                  Deandre E. Brown


                                                             MOTION

    1.    (a) Name and location of court which entered the judgment of conviction you are challenging:
          U.S. District Court for the E.D. of Missouri




          (b) Criminal docket or case number (if you know): 4:15-cr-00431-HEA-1

    2.    (a) Date of the judgment of conviction (if you know): 10/20/2016
          (b) Date of sentencing: 10/20/2016

    3.    Length of sentence: 235 month

    4.    Nature of crime (all counts):
          18 U.S.C. § 922(g), felon in possession of a firearm




    5.    (a) What was your plea? (Check one)
               (1) Not guilty G                        (2) Guilty      G                  (3) Nolo contendere (no contest)        G

    6.    (b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count or indictment,
          what did you plead guilty to and what did you plead not guilty to?
           N/A




    6.    If you went to trial, what kind of trial did you have? (Check one)                    Jury G             Judge only G

    7.    Did you testify at a pretrial hearing, trial, or post-trial hearing?          Yes G                      No G


                                                                                                                               Page 2 of 13
              Case: 4:19-cv-01891-HEA Doc. #: 1 Filed: 07/03/19 Page: 2 of 12 PageID #: 2
AO 243 (Rev. 09/17)

    8.    Did you appeal from the judgment of conviction?           Yes G                  No G

    9.    If you did appeal, answer the following:
          (a) Name of court: U.S. Court of Appeals for the Eighth Circuit
          (b) Docket or case number (if you know): 16-4136
          (c) Result: Conviction affirmed
          (d) Date of result (if you know): 4/4/2019
          (e) Citation to the case (if you know):    727 Fed.Appx. 902
          (f) Grounds raised:
           The district court erred in admitting evidence concerning a 2002 conviction under Fed. R. Evid. 404(b).




          (g) Did you file a petition for certiorari in the United States Supreme Court?     Yes    G           No G
                If “Yes,” answer the following:
                (1) Docket or case number (if you know):
                (2) Result:


                (3) Date of result (if you know):
                (4) Citation to the case (if you know):
                (5) Grounds raised:




   10.    Other than the direct appeals listed above, have you previously filed any other motions, petitions, or applications,
          concerning this judgment of conviction in any court?
           Yes G         No G

   11.    If your answer to Question 10 was “Yes,” give the following information:
          (a) (1) Name of court:
                (2) Docket or case number (if you know):
                (3) Date of filing (if you know):




                                                                                                                     Page 3 of 13
              Case: 4:19-cv-01891-HEA Doc. #: 1 Filed: 07/03/19 Page: 3 of 12 PageID #: 3
AO 243 (Rev. 09/17)

              (4) Nature of the proceeding:
              (5) Grounds raised:




              (6) Did you receive a hearing where evidence was given on your motion, petition, or application?
                      Yes G          No G
              (7) Result:
              (8) Date of result (if you know):
         (b) If you filed any second motion, petition, or application, give the same information:
              (1) Name of court:
              (2) Docket of case number (if you know):
              (3) Date of filing (if you know):
              (4) Nature of the proceeding:
              (5) Grounds raised:




              (6) Did you receive a hearing where evidence was given on your motion, petition, or application?
                      Yes G          No G
              (7) Result:
              (8) Date of result (if you know):
         (c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your motion, petition,
         or application?
              (1) First petition:         Yes G          No G
              (2) Second petition:        Yes G          No G
         (d) If you did not appeal from the action on any motion, petition, or application, explain briefly why you did not:




                                                                                                                    Page 4 of 13
              Case: 4:19-cv-01891-HEA Doc. #: 1 Filed: 07/03/19 Page: 4 of 12 PageID #: 4
AO 243 (Rev. 09/17)


 12.     For this motion, state every ground on which you claim that you are being held in violation of the Constitution,
         laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
         supporting each ground. Any legal arguments must be submitted in a separate memorandum.

GROUND ONE: Instruction # 17, Which Told The Jury That Brown Was Not Required To Know His Status As a Felon
                      In Order To Convict Is No Longer Good Law In Light of Rehaif v. United States

         (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
         The Court instructed the jury in Instruction 17 that "[i]t is not necessary, therefore, that the Government prove that
         the Defendant knew that it was unlawful for him to possess the firearm." (ECF 84, Page ID 231). While this was a
         correct statement of the law at the time of Brown's trial, it is no longer the law today.

         On June 21, 2019, the Supreme Court in Rehaif v. United States held that the Government must prove a
         defendant's knowledge of his status as a convicted felon to obtain a conviction under 18 U.S.C. § 922(g). Rehaif
         v. United States, 2019 WL 2552487 (2019).

         Because the jury was not properly instructed on the knowledge element of Brown's status the Court should
         vacate Brown's conviction.

         See Memorandum of Law and Facts to be submitted for further discussion.




         (b) Direct Appeal of Ground One:
              (1) If you appealed from the judgment of conviction, did you raise this issue?
                      Yes G           No G
              (2) If you did not raise this issue in your direct appeal, explain why:
              Because the law at the time of Brown's appeal was contrary to the claim being currently advanced.


         (c) Post-Conviction Proceedings:
              (1) Did you raise this issue in any post-conviction motion, petition, or application?
                      Yes G           No G
              (2) If you answer to Question (c)(1) is “Yes,” state:
              Type of motion or petition:
              Name and location of the court where the motion or petition was filed:


              Docket or case number (if you know):
              Date of the court’s decision:
              Result (attach a copy of the court’s opinion or order, if available):



              (3) Did you receive a hearing on your motion, petition, or application?
                      Yes G           No G


                                                                                                                      Page 5 of 13
              Case: 4:19-cv-01891-HEA Doc. #: 1 Filed: 07/03/19 Page: 5 of 12 PageID #: 5
AO 243 (Rev. 09/17)

              (4) Did you appeal from the denial of your motion, petition, or application?
                       Yes G          No G
              (5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
                       Yes G          No G


              (6) If your answer to Question (c)(4) is “Yes,” state:
              Name and location of the court where the appeal was filed:


              Docket or case number (if you know):
              Date of the court’s decision:
              Result (attach a copy of the court’s opinion or order, if available):



              (7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this
              issue:




GROUND TWO: Trial Counsel Was Ineffective For Failing To Argue That The Government Was Barred
                       From Putting Before the Jury Information About Brown's Sentence From His 2002 Conviction

         (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

        The Government, over the objection of Brown, introduced for 404(b) purposes information about a prior 2002 gun
        conviction. (ECF 115; Page ID 467). However, Brown's objection to this evidence did not extend to the
        Government's effort to disclose to the jury that Brown "was sentenced to a term in the Missouri Department of
        Corrections, MDC, for a period of five years. The execution of that sentence was suspended, and he was placed
        on probation for two years" on that charge. While the Eighth Circuit upheld the use of this conviction for 404(b)
        purposes in Brown's direct appeal, the use of the sentencing aspect of the conviction was not directly addressed.
        Brown's counsel was ineffective for failing to object to the introduction of sentencing information about the 2002
        conviction. Information about Brown's sentence on the 2002 conviction was not relevant or probative of Brown's
        "intent, knowledge, opportunity, or absence of mistake, or accident." Furthermore, to the extent the sentence
        information was relevant and probative, putting this before the jury was unfairly prejudicial under FRE 403.
        Brown's counsel should have made a 403 objection. Brown's deficient performance prejudiced Brown in two ways:
        (1) there is a reasonable probability the jury would have found Brown not guilty had this information not been
        introduced; and (2) there is a reasonable probability the Eighth Circuit--with a properly preserved objection--would
        have not found the admission of this evidence harmless and vacated and remanded for a new trial.

         (b) Direct Appeal of Ground Two:
              (1) If you appealed from the judgment of conviction, did you raise this issue?
                       Yes G          No G




                                                                                                                    Page 6 of 13
              Case: 4:19-cv-01891-HEA Doc. #: 1 Filed: 07/03/19 Page: 6 of 12 PageID #: 6
AO 243 (Rev. 09/17)


              (2) If you did not raise this issue in your direct appeal, explain why:
              Claims of ineffective assistance of counsel are properly reserved for collateral attack.


         (c) Post-Conviction Proceedings:
              (1) Did you raise this issue in any post-conviction motion, petition, or application?
                       Yes G          No G
              (2) If you answer to Question (c)(1) is “Yes,” state:
              Type of motion or petition:
              Name and location of the court where the motion or petition was filed:


              Docket or case number (if you know):
              Date of the court’s decision:
              Result (attach a copy of the court’s opinion or order, if available):



              (3) Did you receive a hearing on your motion, petition, or application?
                       Yes G          No G
              (4) Did you appeal from the denial of your motion, petition, or application?
                       Yes G          No G
              (5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
                       Yes G          No G
              (6) If your answer to Question (c)(4) is “Yes,” state:
              Name and location of the court where the appeal was filed:


              Docket or case number (if you know):
              Date of the court’s decision:
              Result (attach a copy of the court’s opinion or order, if available):



              (7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this
              issue:




                                                                                                                   Page 7 of 13
              Case: 4:19-cv-01891-HEA Doc. #: 1 Filed: 07/03/19 Page: 7 of 12 PageID #: 7
AO 243 (Rev. 09/17)

GROUND THREE: Counsel Was Ineffective For Failing To Object to The Admission of Testimony That Brown Was In
                          Jail, Emails and Jail Calls About Same, and to the Prosecutor's Improper Comments About Such
                          Evidence
         (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

         The Government called Lt. Caleb Noland from the Lincoln County Jail. (ECF 114, Page ID 438). Through Noland,
         the Government offered testimony that Brown had been in jail since approximately September 2015 (Page ID
         442) and then proceeded to authenticate emails listed as Exhibits 4A, 4B, 4C, 4D, and 4E, and played for the jury
         Exhibits 12A and 12B, which were jail calls. The emails were later offered and further discussed through
         testimony from ATF Agent Brian Hoffman. Brown's counsel was ineffective for failing to object to the entire line of
         questioning of Noland and Hoffman, the admissibility of Exhibits 4A, 4B, 4C, 4D, 4E,12A and 12B, and to request
         a mistrial. Brown's counsel should have argued that it was improper--and prosecutorial misconduct--for the
         Government to intentionally put before the jury evidence which reflected that Brown had been in jail since 2015
         for the current charges, been in jail previously, and to use Exhibits 12A and 12B to obtain a conviction. Exhibits
         12A and 12B were highly inflammatory and improper inadmissible evidence because the Government used the
         calls to argue to the jury that Brown's failure to tell his dad that he did not have a gun, as the Government had
         alleged, was proof that Brown was actually guilty of the 922(g) offense.

         See attached continuation page

         (b) Direct Appeal of Ground Three:
              (1) If you appealed from the judgment of conviction, did you raise this issue?
                      Yes G           No G
              (2) If you did not raise this issue in your direct appeal, explain why:
              Claims of ineffective assistance are properly reserved for collateral attack.


         (c) Post-Conviction Proceedings:
              (1) Did you raise this issue in any post-conviction motion, petition, or application?
                      Yes G           No G
              (2) If you answer to Question (c)(1) is “Yes,” state:
              Type of motion or petition:
              Name and location of the court where the motion or petition was filed:


              Docket or case number (if you know):
              Date of the court’s decision:
              Result (attach a copy of the court’s opinion or order, if available):



              (3) Did you receive a hearing on your motion, petition, or application?
                      Yes G           No G
              (4) Did you appeal from the denial of your motion, petition, or application?
                      Yes G           No G
              (5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
                      Yes G           No G


                                                                                                                    Page 8 of 13
              Case: 4:19-cv-01891-HEA Doc. #: 1 Filed: 07/03/19 Page: 8 of 12 PageID #: 8
AO 243 (Rev. 09/17)


              (6) If your answer to Question (c)(4) is “Yes,” state:
              Name and location of the court where the appeal was filed:


              Docket or case number (if you know):
              Date of the court’s decision:
              Result (attach a copy of the court’s opinion or order, if available):



              (7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this
              issue:




GROUND FOUR: Counsel Was Ineffective For Presenting Inconsistent Theories of Defense And For Asking A
                        Witness If He Knew That the Feds Obtain A Conviction In "Ninety-seven to 99 percent" Of Cases

         (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

        As the Government noted in its closing: "Well, after that last 15 minutes, I still don't know, do you all know why
        defense counsel in his opening statement admitted that the defendant ran through the gangway and the rear yard
        and hopped the fence into the alley and then he put on later two witnesses who said something entirely
        different?" (ECF 115, Page ID 585). Counsel was ineffective stating one theory of the case in his opening, only to
        put on evidence that was inconsistent with that theory of the case. In addition, counsel was inefective for asking
        Agent Huffman if he knew that the federal government wins "Ninety-seven to 99 percent" of its cases against
        defendants.(ECF 114 | Page ID 460). This question improperly projected to the jury that Government's evidence
        against a defendant--in almost all cases--is sufficient of guilt beyond a reasonable doubt. These errors prejudiced
        Brown indvidually and cumulatively with other errors because there is a reasonable probability Brown would have
        been acquitted but for counsel's deficient performance. SEE MEMORANDUM OF LAW TO BE FILED SOON.


         (b) Direct Appeal of Ground Four:
              (1) If you appealed from the judgment of conviction, did you raise this issue?
                       Yes G          No G
              (2) If you did not raise this issue in your direct appeal, explain why:
             Claims of ineffective assistance are more properly reserved for collateral attack.


         (c) Post-Conviction Proceedings:
              (1) Did you raise this issue in any post-conviction motion, petition, or application?
                       Yes G          No G

              (2) If you answer to Question (c)(1) is “Yes,” state:


                                                                                                                    Page 9 of 13
              Case: 4:19-cv-01891-HEA Doc. #: 1 Filed: 07/03/19 Page: 9 of 12 PageID #: 9
AO 243 (Rev. 09/17)

              Type of motion or petition:
              Name and location of the court where the motion or petition was filed:


              Docket or case number (if you know):
              Date of the court’s decision:
              Result (attach a copy of the court’s opinion or order, if available):



              (3) Did you receive a hearing on your motion, petition, or application?
                       Yes G          No G
              (4) Did you appeal from the denial of your motion, petition, or application?
                       Yes G          No G
              (5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
                       Yes G          No G
              (6) If your answer to Question (c)(4) is “Yes,” state:
              Name and location of the court where the appeal was filed:


              Docket or case number (if you know):
              Date of the court’s decision:
              Result (attach a copy of the court’s opinion or order, if available):



              (7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this
              issue:




 13.     Is there any ground in this motion that you have not previously presented in some federal court? If so, which
         ground or grounds have not been presented, and state your reasons for not presenting them:




                                                                                                                  Page 10 of 13
            Case: 4:19-cv-01891-HEA Doc. #: 1 Filed: 07/03/19 Page: 10 of 12 PageID #: 10
AO 243 (Rev. 09/17)

 14.     Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court for the
         you are challenging?       Yes G            No G
         If “Yes,” state the name and location of the court, the docket or case number, the type of proceeding, and the
         issues raised.




 15.     Give the name and address, if known, of each attorney who represented you in the following stages of the
         judgment you are challenging:
         (a) At the preliminary hearing:


         (b) At the arraignment and plea:


         (c) At the trial:
          Terence Walter Niehoff and Michael Hufty

         (d) At sentencing:
          Terence Walter Niehoff and Michael Hufty

         (e) On appeal:
          Michael Hufty

         (f) In any post-conviction proceeding:


         (g) On appeal from any ruling against you in a post-conviction proceeding:




 16.     Were you sentenced on more than one court of an indictment, or on more than one indictment, in the same court
         and at the same time?         Yes G           No G

 17.     Do you have any future sentence to serve after you complete the sentence for the judgment that you are
         challenging?            Yes G           No G
         (a) If so, give name and location of court that imposed the other sentence you will serve in the future:



         (b) Give the date the other sentence was imposed:
         (c) Give the length of the other sentence:
         (d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the judgment or
         sentence to be served in the future?          Yes G           No G

                                                                                                                    Page 11 of 13
            Case: 4:19-cv-01891-HEA Doc. #: 1 Filed: 07/03/19 Page: 11 of 12 PageID #: 11
AO 243 (Rev. 09/17)


 18.     TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you must explain
         why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not bar your motion.*
         This motion is timely under 28 U.S.C. § 2255(f)(1)




     * The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) as contained in 28 U.S.C. § 2255,
     paragraph 6, provides in part that:
        A one-year period of limitation shall apply to a motion under this section. The limitation period shall run
        from the latest of –
            (1) the date on which the judgment of conviction became final;
            (2) the date on which the impediment to making a motion created by governmental action in violation of
            the Constitution or laws of the United States is removed, if the movant was prevented from making such a
            motion by such governmental action;
            (3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has
            been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
            review; or
            (4) the date on which the facts supporting the claim or claims presented could have been discovered
            through the exercise of due diligence.


                                                                                                               Page 12 of 13
            Case: 4:19-cv-01891-HEA Doc. #: 1 Filed: 07/03/19 Page: 12 of 12 PageID #: 12
AO 243 (Rev. 09/17)




Therefore, movant asks that the Court grant the following relief:
Vacate Brown's conviction.


or any other relief to which movant may be entitled.




                                                                                    /s/Brandon Sample
                                                                       Signature of Attorney (if any)




I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Motion
under 28 U.S.C. § 2255 was placed in the prison mailing system on                                                            .
                                                                                          (month, date, year)




Executed (signed) on                                                   (date)




                                                                       Signature of Movant


If the person signing is not movant, state relationship to movant and explain why movant is not signing this motion.




                                                                                                                      Page 13 of 13



        Print                 Save As...              Add Attachment                                              Reset
